Citation Nr: 0429553	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  99-11 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for hearing loss in the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO denied entitlement an 
increased rating for hearing loss in the right ear.  The 
veteran perfected an appeal for that issue.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected bilateral hearing loss in 
the right ear is manifested, at worst, by level VI hearing 
impairment in the right ear.


CONCLUSION OF LAW

The criteria for an increased rating for hearing loss in the 
right ear has not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.87, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  See, 
in general, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
38 U.S.C.A. §§  5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(West 2003).

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial Agency of Original Jurisdiction 
(AOJ) decision was made prior to November 9, 2000, the date 
the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  Pelegrini, 18 Vet App. at 120.

Here, the RO notified the veteran of the information and 
evidence needed to substantiate his claim in April 2001 and 
May 2004 by informing him of the provisions of the VCAA and 
the specific evidence required to substantiate his claim for 
a compensable rating.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
As an alternative, he could obtain the evidence and submit it 
to the RO.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claims.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement a compensable 
rating.  In these documents the RO also informed them of the 
cumulative evidence previously provided to VA or obtained by 
VA on the veteran's behalf, and the evidence identified by 
the veteran that the RO was unable to obtain.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. at 187.

The statute and regulations also provide that VA will also 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c) (2003).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private examination reports.  

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  

Factual Background

On VA audiological evaluation in May 1998 the veteran 
complained of bilateral hearing loss.  Examination of the 
ears was normal.  Cerumen was removed from both ears.  
Audiological testing at that time was inconsistent and 
unreliable.  On reexamination in July 1998 pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
65
75
90
62

Speech audiometry revealed speech recognition ability of 66 
percent in the right ear.

Private audiological evaluation in June 2001 found the 
veteran had moderate to profound bilateral sensorial hearing 
loss and excellent speech discrimination.  Speech 
discrimination score appeared to be 92 percent for the right 
ear.  Audiological evaluation appeared to show pure tone 
thresholds as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
50
75
95
105
81.25

On VA audiological evaluation in June 2004 the veteran was 
found to have mild to profound sensorineural hearing loss in 
the right ear.  Pure tone thresholds, in 


decibels, were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
65
80
95
66

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear.

The veteran submitted two rejection letters from employers in 
conjunction with his claim for an increased rating.  In 
August 1998 he was disqualified from a position as a 
correction officer due to exercise induced hypertension and 
abnormal echocardiogram, and abnormal hearing test results.  
In May 2000 he was disqualified from a correctional officer 
position due to audiological findings.

Relevant Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
rating schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. 
§ 4.85(h), Table VI (2003).  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA (in exceptional cases as 
described in 38 C.F.R. § 4.86), and Table VII as set out in 
the Rating Schedule.  38 C.F.R. § 4.85 (2003).  In order to 
establish entitlement to a compensable rating for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86 (2003). 

If impaired hearing is service-connected in only one ear, in 
order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

Extra-schedular ratings apply in cases that present an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2003).  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected hearing loss in the right ear.  He asserts 
that his audiological examination results and his being 
turned down for certain employment shows that he is entitled 
to a higher disability rating.

Application of the Rating Schedule criteria for hearing loss 
to the findings on the July 1998 and June 2004 VA audiometric 
evaluations results in numeric designations of VI in 1998 and 
V in 2004, for the right ear.  Where numeric designations are 
V and VI in the service-connected ear, and the other ear is 
not service connected, a zero percent disability rating is 
warranted under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2003).

Furthermore, utilizing the scores from the private 
audiological evaluation in June 2001 for analysis purposes 
only results in a numeric designation of II.  When that value 
is applied to Table VII, a zero percent rating is also 
warranted.  Id.

The veteran asserts that he is entitled to a compensable 
rating for hearing loss because he was disqualified from two 
employment positions due to his service connected hearing 
loss.    

An extra-schedular rating could apply if the case presented 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular criteria.  38 C.F.R. 
§ 3.321(b)(1) (2003).  The evidence does not show that the 
right ear hearing loss has resulted in any hospitalizations.  
In addition, the evidence does not show that the right ear 
hearing loss, in and of itself, has caused marked 
interference with employment.  The veteran's August 1998 
disqualification letter shows that his rejection is related 
to several factors, only one of which is hearing loss.  
Although the veteran's May 2000 disqualification letter 
indicates the only reason he was rejected from the position 
was due to his hearing disability, this letter does not 
specify that it is only the hearing impairment in his right 
ear which results in disqualification.  The evidence clearly 
shows hearing loss exists in the left ear as well, for which 
service connection has been previously denied.  Use of the 
manifestations not resulting from a service disease or injury 
is prohibited.  38 C.F.R. § 4.14.  

Moreover, disqualification from law enforcement positions, 
which often have more stringent medical requirements, does 
not establish marked interference with other forms of 
employment.  In fact, the veteran testified that he is 
currently employed as a foreman.  Although the veteran stated 
during his hearing that he has difficulty hearing others 
speak while at work and at home, those considerations are 
contemplated by the schedular criteria for hearing loss, and 
do not represent an exceptional or unusual disability 
picture.  See generally 38 C.F.R. § 4.1.  In short, there has 
been no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

In view of the foregoing, the preponderance of the evidence 
is against a rating in excess of zero percent for the 
veteran's service-connected hearing loss in the right ear.  
Therefore, the appeal is denied.


ORDER

Entitlement to an increased rating for hearing loss in the 
right ear is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



